DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7, 9, and 11-13 in the reply filed on 11/12/2021 is acknowledged.
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse.  Accordingly, claim 8 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 8. (Canceled).

Allowable Subject Matter
Claims 1-7, 9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

 Wada et al. U.S. Patent No. 4,482,939 discloses an electron source comprising: a columnar chip of a hexaboride single crystal (“a cathode tip made of an alkaline earth metal or rare earth metal hexaboride” [Abstract]); a metal pipe that holds the columnar chip of the hexaboride single crystal (“a metallic support for supporting a base of said cathode tip” [Abstract]). However, although Wada discloses heating the hexaboride tip ([col. 1; lines 22-26]), there is no explicit disclosure of heating the tip to emit Schottky electrons at a temperature higher than 1000°C and smaller than 1250°C; and Wada does not disclose that a tip end portion of the hexaboride crystal has a cone shape and a (310) crystal face.
Nakasuji et al. U.S. Patent No. 6,087,667 discloses an electron emitter wherein: “when the cathode is made from monocrystalline LaB.sub.6, a temperature between 1,200 degrees and 1,400 degrees C is acceptable” [col. 3; lines 15-20]. However, Nakasuji does not disclose a filament; and Nakasuji does not disclose that a tip end portion of the hexaboride crystal has a cone shape and a (310) crystal face.
Cho et al. U.S. PGPUB No. 2013/0200788 discloses an electron source comprising: a columnar chip of a single crystal (“field-emission electron source 1 using a (310) oriented single crystal W tip” [0052]); a filament 6 connected to the chip at a central portion (as illustrated in figure 9); and a stem provided with a pair of electrodes each connected to a respective one of end portions at two sides of the filament 6 (as illustrated in figure 9, where the leads connected to the filament 6 are connected to a flashing power supply 7), wherein the columnar chip of the single crystal is formed into a cone shape at a portion closer to a tip (as illustrated in figure 9), and a tip end portion having the cone shape has a (310) crystal face (“field-emission electron source 1 using 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electron source comprising: a columnar chip of a hexaboride single crystal having a tip end portion having a cone shape and a (310) crystal face and an opposite portion held in a metal pipe; wherein the columnar chip of the hexaboride single crystal emits Schottky electrons by heating the columnar chip to a temperature higher than 1000°C and smaller than 1250°C.

Regarding independent claim 9; claim 9 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881